     Case 2:19-cv-10894-RGK-MRW Document 21 Filed 05/27/20 Page 1 of 1 Page ID #:74



 1
                                                                 JS-6
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11

12    SHAMAR JACKSON,                                 Case No.: 2:19-cv-10894-RGK-MRW
13                   Plaintiff,                       Hon. R. Gary Klausner
14        v.                                          [PROPOSED] ORDER FOR DISMISSAL
                                                      WITH PREJUDICE
15    AUTOZONE WEST LLC, a Limited
      Liability Nevada Company; and Does 1-10,
16                                                    Action Filed: December 26, 2019
                                    Defendants.       Trial Date: Not on Calendar
17

18

19

20             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21    it, and being fully advised finds as follows:
22             IT IS ORDERED THAT:

23             Plaintiff Shamar Jackson’s (“Plaintiff”) action against Autozone West LLC, a
24    Limited Liability Nevada Company (“Defendant”) is dismissed with prejudice.
25

26    Dated: May 27, 2020
                                                            Hon. R. Gary Klausner
27                                                          Judge, United States Court
                                                            Central District of California
28
                                                1
                          [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
